MEMORANDUM **
Bidyut and Diana Bhattacharyya petition pro se for review of tax court’s decision, following a bench trial, upholding the Internal Revenue Service Commissioner’s determination of a deficiency for tax year 2000 and of additions to tax. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review the tax court’s findings of fact for clear error and its conclusions of law de novo. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir.1999). We deny the petition for review.
The tax court correctly determined the Bhattacharyyas’ income, deductions, and subsequent tax deficiency based on party stipulations and other evidence submitted during trial, which the Bhattacharyyas’ failed to rebut. See id., 181 F.3d at 1004 (“If the Commissioner introduces some evidence that the taxpayer received unreported income, the burden shifts to the taxpayer to show by a preponderance of the evidence that the deficiency was arbitrary or erroneous.”).
Contrary to the Bhattacharyyas’ contentions, opposing counsel’s remarks were routine statements made in the course of litigation and did not provide a basis for the tax court to remove the attorney from the proceedings.
*935The Bhattacharyyas’ remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.